department of the treasury internal_revenue_service washington d c date uil number release date memorandum for sandra west quality assurance coordinator richmond from george blaine chief branch1 cc dom it a subject dependency_exemption for foster_child this memorandum is a response to an e-mail from jeryl crawford that raises the question why the service deleted the following language from publication however if a state one of its political subdivisions or a tax-exempt child placing agency makes payments to you as a foster parent you may not take an exemption for the child this office recommended the deletion of this language because under certain circumstances a foster parent may be able to claim a foster_child as a dependent despite receiving payments from a tax-exempt child placing agency or a state or one its political subdivisions sec_151 of the internal_revenue_code states the general_rule that allows an exemption for a dependent a whose gross_income for the calendar_year is less than the exemption_amount or b who is a child of the taxpayer and who has not attained the age of at the close of the calendar_year or who is a student who has not attained the age of at the close of the calendar_year sec_152 of the code defines the term dependent to include a son or daughter of the taxpayer if the taxpayer provides over half of the child’s support for the calendar_year or is treated as providing over half of the child’s support under subsection c or e of sec_152 sec_152 provides that a foster_child of a taxpayer shall be treated as a natural child of the taxpayer if the foster_child meets the requirements of sec_152 that is for the entire taxable_year of the taxpayer the foster_child has the taxpayer’s home as his principal_place_of_abode and is a member of the taxpayer’s household the receipt of foster_care_payments is relevant to whether the foster parent provides over half of the foster child’s support as required by sec_152 the receipt of foster_care_payments does not in itself preclude a foster parent from claiming a dependency_exemption for the foster_child as the deleted language in publication implied the receipt of foster_care_payments is not relevant to the member_of_the_household or relationship_test under sec_152 in calculating support under sec_152 payments that a foster parent receives from a tax-exempt child placing agency or a state or one of its political subdivisions would count as part of the foster child’s total support but would not count as support provided by the foster parent similarly a foster parent’s unreimbursed out-of-pocket expenses deducted under sec_170 would count as part of the foster child’s total support but would not count as support provided by the foster parent if the foster parent nevertheless provides over one-half of the foster child’s total support then the foster parent meets the support_test under sec_152 if you have any questions please call victoria driscoll at
